Citation Nr: 0629807	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  06-13 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945 and from January 1951 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 2005 rating determination by the above Regional 
Office (RO).  

The Board has advanced this appeal on the docket, upon motion 
of the appellant.  See 38 C.F.R. § 20.900(c) (2006).

FINDING OF FACT

Hearing loss was not shown or diagnosed during service or 
within the first post-service year.  The veteran has not 
presented competent medical evidence of a nexus between any 
current hearing loss and active military service. 

CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In the present case, the veteran was 
provided notice, consistent with the VCAA, prior to the 
initial RO decision in September 2005.

In a February 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  Thus, 
Board concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the service 
connection claim has been appealed and is being denied 
herein, any concern as to additional notice regarding 
downstream issues is moot.

II.  Factual Background

Service medical records (SMRs) include multiple in-service 
physical examinations for flying between 1942 and 1952.  An 
annual examination report in October 1951, showed no hearing 
loss or ear pathology was objectively noted.  Hearing acuity 
measured by whispered voice was 15/15 and spoken voice was 
15/15, indicative of normal hearing.  An audiogram was not 
conducted at that time.  

The September 1952 separation examination report was likewise 
negative for complaints of any pertinent disability.  
Audiometric testing revealed pure tone thresholds in the 
right ear were -5 (10), 0 (15), 5 (15), 5 (15), 0 (5) and 0 
(10) decibels, at 250, 500, 1000, 2000, 4000 and 8000 Hertz, 
respectively.  Pure tone thresholds in the left ear at the 
same frequencies were 0 (15), 0 (15), 5 (15), 10 (20), -5 (0) 
and 0 (10) decibels (the numbers in parentheses represent 
conversion of ASA units to ISO units in effect on and after 
November 1, 1967).  

Post-service records include a September 2005 examination by 
a fee-basis provider.  The examiner noted the veteran's 
history as a flight mechanic and exposure to noise from 
airplane engines.  Review of the claims file revealed no 
evidence of hearing test records from his first period of 
service, but there were audiograms from 1952, which indicated 
normal hearing across the frequency range.  The examiner 
noted that, based upon this evidence alone, there did not 
appear to be a strong argument for the veteran having 
sustained hearing loss during military service.  Puretone 
threshold results indicated mild to profound sloping 
sensorineural hearing loss which was fairly symmetrical and 
present in both ears.  Word discrimination was not very good, 
with the best result being 64 percent for the left ear and 68 
percent for the right ear.  The examiner concluded that the 
veteran had significant hearing loss in both ears, but 
documentation in the claims file suggested normal hearing in 
1952 at the time of discharge.  The conclusion of the 
examiner was that it does not appear the veteran sustained 
any significant hearing loss by that time.  

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

Service connection for certain chronic disorders may be 
presumed where the disability is shown to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2006).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Further, the Court has indicated that the threshold 
for normal hearing is between 0 and 20 decibels, and that 
higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is causally related to service.  Hensley v. Brown, 
supra, at 160.  

According to the veteran's SMRs, hearing loss was not present 
at any time during service, at the time of discharge, or 
within a year thereafter.  The measurements of the veteran's 
hearing acuity do not satisfy any of the three alternate 
bases for establishing hearing loss disability under 38 
C.F.R. § 3.385.  The evidence of record has not shown that 
the puretone threshold in any critical frequency is 40 
decibels or greater, that three or more frequencies are 26 
decibels or greater, or that the speech recognition score was 
less than 94 percent.  Thus, there is no competent medical 
evidence of hearing loss during service.  Therefore, question 
that must be answered in this case is whether the hearing 
loss the veteran has now is the result of the noise trauma he 
underwent in the 1940s and 50s.  

The medical evidence of record has demonstrated no continuity 
of symptomatology between 1952 and 2005, and the veteran has 
not brought forth any competent evidence that would establish 
a nexus between his current symptoms and military service.  
In fact, the record contains no clinical reference to hearing 
loss before 2005, more than 50 years after service discharge.  
The audiologist who examined the veteran and reviewed the 
evidence of record diagnosed bilateral sensorineural hearing 
loss, and found that any progression of hearing loss would 
not be a result of previous noise exposure.  The only other 
evidence submitted in support of the veteran's claim are his 
contentions.  Although he is competent to report the symptoms 
he has experienced in service, he is not competent to testify 
to the fact that the claimed acoustic trauma he experienced 
in service and the hearing loss diagnosed long after service 
are related.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  

There is no controversy in this case as to whether the 
veteran was exposed to noise trauma in service.  He served 
honorably in both the U.S. Army Air Forces in World War II 
and, later, the U.S. Air Force during the Korean conflict.  
He served, among other things, as a mechanic and navigator in 
several types of military aircraft, and his numerous awards 
and decorations, including the Distinguished Flying Cross and 
the Air Medal with several Oak Leaf clusters, not only 
bespeak his courageous contributions to the Nation's defense, 
but also render credible his accounts of exposure to high 
levels of noise in service.  This alone, however, does not 
establish a basis for the grant of service connection.  The 
SMRs do not refer to any hearing loss or other indications of 
the onset of a disability, and the remaining medical reports 
are dated many years after the veteran's active service 
ended.  The single competent medical opinion in the record 
conclusively found no etiological relationship between 
service and the subsequent development of hearing loss.  
Therefore, the evidence is against a grant of service 
connection.

ORDER

The claim for service connection for hearing loss is denied.



__________________________
ANDREWJ. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


